Citation Nr: 0801263	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-29 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for impotence, 
secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for bladder and kidney 
disease (claimed as nocturia and urinary frequency), 
secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for gastrointestinal 
disability, characterized as gastroesophageal reflux disease 
(GERD). 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1970 with subsequent National Guard duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
The veteran testified before the undersigned at a 
videoconference hearing at the RO in October 2007.  The 
transcript is included in the record.

In a November 2006 statement, the veteran withdrew his claim 
for entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus, type II.  38 C.F.R. 
§§ 20.202, 20.204 (200).  As such, this matter is not before 
the Board.  

The issues of entitlement to service connection for 
impotence, bladder and kidney disease (claimed as nocturia 
and urinary frequency), and gastrointestinal disability, 
characterized as GERD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran did not serve in combat while on active duty.

2.  The stressors upon which the diagnosis of PTSD was based 
have not been corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated June 2006 and December 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the service connection 
claim for PTSD; information and evidence that VA would seek 
to provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.   

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The duties to notify and assist 
have been met.

In light of the Board's denial of the veteran's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

Service Connection

The veteran contends that he is entitled to service 
connection for PTSD.  The veteran was assigned to the 366th 
Security Police Squadron at Danang, Vietnam.  The veteran's 
DD 214 showed his military occupational specialty was as a 
security policeman.  In an undated statement, the veteran 
indicated that he saw a pilot killed during takeoff when he 
hit the ejection seat button and landed into the canopy.  He 
recalled two pilots were killed when a rocket hit their 
building.  They found one pilot's head and body approximately 
20 feet apart from one another.  He stated that he saw dead 
bodies stacked on trucks like logs.  He watched night after 
night, C 47 Aircraft spraying ammunition, killing everything 
in its path.  One airman drowned while working in China Beach 
during a cookout.  The veteran stated that his PTSD stressors 
stem from his service in the Republic of Vietnam from March 
1968 to March 1969.      

The veteran's wife stated in August 2005 that the veteran has 
memory problems and that he has episodes where he jumps up at 
night, mumbling, and walking.  

The service medical records and discharge examination show no 
complaint, treatment or diagnosis of psychiatric problems 
during service.  A March 1974 clinical record shows 
complaints of insomnia, bad dreams, and sleepwalking in the 
1970s.   No psychiatric diagnosis given.  These complaints 
were also noted again in an April 1983 clinical record.   A 
February 1995 clinical record noted a diagnosis of phobia 
anxiety due to his inability to wear mask and hood for 
purposes of performing a chemical warfare assembly drill.  

The first diagnosis of PTSD is noted in a December 2006 
private medical record.  The examiner indicated that the 
veteran complained of having bad experiences in Vietnam.  He 
saw a lot of dead bodies, talked about a pilot crashing and 
drowning, and talked about two security guards who walked 
into a building and it blew up.  The veteran stated that 
these experiences gave him nightmares and flashbacks.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD (the provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV)); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 
10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In this case, the record showed no decorations, awards or 
other indicia to demonstrate that the veteran was in combat.  
The veteran did not allege that he was in combat with the 
enemy.

Since the veteran was not awarded the Combat Infantryman's 
Badge or other indicia that he engaged in combat with the 
enemy, his assertions of service stressors are not sufficient 
to establish the occurrence of such events, and instead his 
reported stressors must be verified.  Treatment records show 
that the veteran has been diagnosed with PTSD.  With a 
diagnosis of PTSD, the question before the Board now is 
whether the veteran's PTSD diagnosis is based upon a verified 
stressor.

A June 2006 letter from the RO to the veteran informed him 
that VA needs details related to the incident that resulted 
in his PTSD.  Specifically, the RO asked that the veteran 
indicate location and approximately time (a 2-month specific 
date range) of the stressful event in question.  

The veteran's undated response to the June 2006 RO letter 
included a number of stressors, but no specific dates.  The 
veteran only gave the his tour dates in Vietnam (March 1968 
to March 1969).  In a July 2006 statement, the veteran 
indicated that he could not remember the names of the 
serviceperson(s) that were killed.  

The record shows that in August 2006, the RO determined that, 
based on the veteran's responses, insufficient information 
was provided to allow for a meaningful research of National 
Archives and Records Administration records.    

The Board finds that the RO had adequately developed the 
veteran's stressors. While he has claimed a number of 
stressors, the veteran has not provided sufficient detail to 
facilitate a meaningful search in order to verify his claimed 
stressors.  Names of the serviceperson(s) killed were not 
provided.  The veteran also did not provide an approximate 
time period (a 2-month specific date range) of the stressful 
events in question in order to perform a meaningful search.  
There is no other corroboration offered to support the 
veteran's claims of in-service stressors.

Thus, despite the fact that the veteran has a current 
diagnosis of PTSD, service connection for PTSD is not 
warranted as the PTSD diagnosis cannot be deemed to be based 
upon a verified in-service stressor.  Because the diagnosis 
was not based upon a service-related event, service 
connection for PTSD is not warranted.

In conclusion, the weight of the credible evidence 
demonstrates that the veteran does not have PTSD that was 
incurred in or aggravated by active service or that is 
related to service or to any corroborated incident therein.  
38 C.F.R. §§ 3.303, 3.304 (2007).  As the preponderance of 
the evidence is against the claim, the "benefit-of-the-
doubt" rule is not applicable, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied. 


REMAND

The remaining issues on appeal are service connection for 
impotence, bladder and kidney disease (claimed as nocturia 
and urinary frequency), and gastrointestinal disability, 
characterized as GERD.  The Board notes that the veteran is 
service-connected for diabetes mellitus, type II.  Private 
medical records show that the veteran was diagnosed with 
hypertension in March 1995, impotence of organic origin in 
May 1998, esophageal reflux in July 1999, and diabetes in 
September 2000.    

For the impotence claim, an August 2001 private medical 
opinion indicated that the veteran's organic impotency was 
secondary to diabetes and hypertension.  An August 2005 VA 
examination report determined that the veteran's erectile 
dysfunction predated his diagnosis of diabetes.  In a January 
2007 private medical statement, the examiner stated that the 
veteran's erectile dysfunction has "almost certainly been 
impacted significantly by his diabetes mellitus and 
hypertension." 

It is noted that (effective October 10, 2006) 38 C.F.R. § 
3.310, proximate results, secondary conditions, was revised 
in order to more thoroughly reflect the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) that secondary service 
connection is available for chronic aggravation of a 
nonservice-connected disorder.  Under the revised section 
3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was 
moved to sub-section (c)), the regulation provides that any 
increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the disease, will be service-connected.

In reaching the determination as to aggravation of a 
nonservice-connected disability, the baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  These 
findings as to baseline and current levels of severity are to 
be based upon application of the corresponding criteria under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) for 
evaluating that particular nonservice- connected disorder.  
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The above clinical information suggests that the veteran's 
impotence (erectile dysfunction) may have been aggravated by 
the service connected diabetes mellitus.  No VA examination 
was performed for purposes of evaluating the veteran's claim 
on an aggravation basis.  As such, additional development is 
necessary.

For the bladder and kidney disease (nocturia and frequency), 
the issues are whether the veteran has a current disease 
associated with bladder or kidney problems, and if so, 
whether such disease is caused or aggravated by his service-
connected diabetes mellitus.  In his claim for service 
connection, the veteran indicated that he started urinating 
more than he should in 1970 and that the problem has worsened 
over the years.  

A review of the medical history shows complaints of nocturia 
and bladder problems.  The veteran complained of urethral 
discharge in service, lasting ten days.  Some dysuria 
accompanied the condition.  Cultures revealed gonorrhea.  The 
veteran was prescribed treatment.  No diagnosis related to 
bladder or kidney disease was noted on separation from 
service, or noted in VA examination reports dated in 1970 and 
1971.  Complaints of nocturia are noted in clinical records 
from 1974.  A diagnosis of bladder outlet obstruction noted 
in private medical records dated in 1992.  A December 1993 
private medical note indicated that this was resolving.  

VA examination report dated in August 2005 noted renal 
function was essentially within normal limits and urine 
analysis was within normal limits.  There was no microalbumin 
in the urine.  

A January 2007 private medical statement indicated that the 
veteran's has nocturia and urinary frequency.  The examiner 
suggested that his symptoms were an element of neurogenic 
bladder secondary to diabetic nephropathy.  

Based upon the above, additional developing is necessary to 
determine the nature and etiology of any current bladder and 
kidney disease (nocturia and frequency).

For the gastrointestinal disability, characterized as GERD 
claim, the January 2007 private medical statement indicated 
that the veteran's GERD was at least as likely as not related 
to, in part, his anxiety over his overall medical condition, 
especially as related to his erectile dysfunction.  

Accordingly, the case is REMANDED for the following action:

1.  For the purpose of determining the 
nature and etiology of the veteran's 
impotence, bladder and kidney disease, and 
gastrointestinal disability, characterized 
as GERD, the RO should schedule a VA 
examination.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
indicate that the claims file was reviewed 
in conjunction with the examination.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any diagnosed 
disability exhibited by impotence is 
caused or aggravated by his service-
connected diabetes mellitus, type II.  The 
examiner should provide the rationale for 
the opinion provided and address any 
relevant evidence in the record.  If the 
requested opinion cannot be rendered 
without resort to speculation, the 
examiner should so state.

The examiner should provide an opinion as 
to whether the veteran has any diagnosed 
disability exhibited by nocturia and 
frequency.  If so, is there is a 50 
percent probability or greater that any 
diagnosed disability exhibited by nocturia 
and frequency is caused or aggravated by 
his service-connected diabetes mellitus, 
type II.  The examiner should provide the 
rationale for the opinion provided and 
address any relevant evidence in the 
record.  If the requested opinion cannot 
be rendered without resort to speculation, 
the examiner should so state.

If it is determined that the veteran's 
impotence and/or any diagnosed disability 
exhibited by nocturia and frequency  were 
aggravated by his service-connected 
diabetes mellitus, the examiner must 
indicate the baseline level of severity of 
the disease(s) by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of severity 
of the cardiovascular disease.  The 
examiner should provide the rationale for 
the opinion provided and address any 
relevant evidence in the record.  If the 
requested opinion cannot be rendered 
without resort to speculation, the 
examiner should so state.

The examiner should also provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
gastrointestinal disability, including 
GERD is caused or aggravated by a service-
connected disability, including impotence, 
bladder and/or kidney disease (if 
determined to be related to a service-
connected disability).    

2.  After completion of the foregoing to 
the extent possible, the RO should 
readjudicate the veteran's claims, 
including based on secondary service 
connection.  If the claims remain denied, 
issue an appropriate supplemental 
statement of the case and forward the case 
to the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


